DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauerle (U.S. Patent 9,925,915 B2).
With regards to Claim 1, Bauerle discloses a vehicular rear window assembly [Figures 1-7] including:
A window panel [e.g., Figures 2 and 7: (300)] including an inner glass panel [e.g., (1)] and an outer glass panel [e.g., (1’)] laminated together [note Figure 2];
A lighting device [e.g., (101, 102, and/or 103) // (100)] includes a plurality of light sources [e.g., (4)] arranged on a circuit element [e.g., (3)];
Wherein the vehicular rear window assembly is configured to be disposed at a rear portion of a cabin of a vehicle [note Figure 7], and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the inner glass panel is toward the cabin of the vehicle and the outer glass panel is exterior of the vehicle [note Figures 2 and 7];
Wherein the lighting device is disposed between the inner glass panel and the outer glass panel [note Figure 2];
Wherein the light sources, when electrically powered, emit light that is visible through the outer glass panel of the window panel so as to be viewable by a person viewing the vehicular rear window assembly from exterior and rearward of the vehicle [note Figures 2 and 7]; and
Wherein the lighting device is disposed within the window panel at an upper region of the window panel [e.g., (101) or (101-102)], and wherein at least some of the light sources of the lighting device are electrically powered responsive to actuation of a user actuatable input of the vehicle [Figure 7; Column 8, Lines 28-33 and Column 13, Lines 33-46].
With regards to Claim 2, Bauerle discloses the plurality of light sources (4) including one selected from the group consisting of (i) a plurality of light emitting diodes (LEDs), (ii) a plurality of organic light emitting diodes (OLEDs), and (iii) a plurality of electro-luminescent light sources [note Figure 2].
With regards to Claim 3, Bauerle discloses the plurality of light sources (4) including a plurality of micro LEDs [micro broadly interpreted to mean ‘extremely small’1].
With regards to Claim 4, Bauerle discloses an inner polyvinyl butyral (PVB) interlayer [e.g., Figure 2’: layer underneath (30’)] is at a side of the inner glass panel that opposes a side of the outer glass panel, and wherein an outer PVB interlayer [e.g., Figure 2’: layer above (30)] is at the side of the outer glass panel that opposes the side of the inner glass panel, and wherein the circuit element (3) and the light sources (4) are disposed between the inner and outer PVB interlayers [note Figure 2’].
With regards to Claim 6, Bauerle discloses at least some of the light sources of the lighting device are electrically powered responsive to actuation of a brake of the vehicle so as to provide a center high mounted stop lamp feature that is integrated within the window panel [Figure 7; Column 8, Lines 28-33 and Column 13, Lines 33-46].
With regards to Claim 15, Bauerle discloses the window panel including an opaque layer [e.g., (71) and/or (72)] at a perimeter region of the window panel [note Figure 7].
With regards to Claim 16, Bauerle discloses the lighting device being positioned within the window panel at a position of the window panel that is at least partially devoice of the opaque layer [e.g., (72’)].
With regards to Claim 17, Bauerle discloses the plurality of lighting sources (4) are each positioned at a respective portion of the window panel that is devoid of the opaque layer [e.g., (72’)].
With regards to Claim 18, Bauerle discloses the opaque layer being disposed at a surface of either the inner glass panel or the outer glass panel [Note Figure 2bis].
With regards to Claim 19, Bauerle discloses with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle [note Figures 1-7], the lighting device is electrically connected to a wiring harness of the vehicle [note Column 8, Lines 55-59].
Claims 21-22, 24, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vejbor Petr et al. (FR 2766432 A1).
With regards to Claim 21, Petr discloses a vehicular rear window assembly [Figures 1-4] including:
A window panel comprising an inner glass panel (5) and an outer glass panel (4) laminated together;
A lighting device [e.g., (2-3, 6, 9)] comprising a plurality of light sources arranged on a circuit element [e.g., at the end of (9) – LEDs inherently provide a circuit element; i.e., wiring/conductors to the semiconductor/diode chip];
Wherein the vehicular rear window assembly is configured to be disposed at a rear portion of a cabin of a vehicle [note Figure 4c], and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the inner glass panel is toward the cabin of the vehicle and the outer glass panel is exterior of the vehicle [note Figures 1-4];
Wherein the lighting device is disposed between the inner glass panel and the outer glass panel [note Figures 1-3];
Wherein the light sources, when electrically powered, emit light that is visible through the inner glass panel of the window panel so as to illuminate at least a portion of the cabin of the vehicle [note Figures 1-3]; and
Wherein the lighting device is disposed within the window panel at an upper region of the window panel, and wherein at least some of the light sources of the lighting device are electrically powered responsive to actuation of a user actuatable input of the vehicle [note Figures 1-3, based on turning on of signaling/information as desired – “operation and inactivity” – Page 2, Line 22 – Page 3, Line 2].
With regards to Claim 22, Petr discloses the plurality of light sources [e.g., at the end of (9) – Page 2, Lines 24-28] including one selected from the group consisting of (i) a plurality of light emitting diodes (LEDs), (ii) a plurality of organic light emitting diodes (OLEDs), and (iii) a plurality of electro-luminescent light sources [Page 2, Lines 24-28].
With regards to Claim 24, Petr discloses the lighting device including respective lighting devices [e.g., at the end of (9) – Page 2, Lines 24-28] disposed at upper corner regions of the window panel to illuminate respective side portions of the cabin of the vehicle [note Figure 4c].
With regards to Claim 27, Petr discloses wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the lighting device is electrically connected to a wiring harness of the vehicle [note Abstract and Page 1, Lines 20-31 – “Lighting and signaling devices of a vehicle” are inherently connected to the wiring harness of the vehicle].
Claims 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bauerle (U.S. Patent 9,925,915 B2).
With regards to Claim 28, Bauerle discloses a method of manufacturing a vehicular rear window assembly [Figures 1-7], the method including:
Providing an inner glass panel [e.g., (1)], an outer glass panel [e.g., (1’)], and a lighting device [e.g., (101, 102, and/or 103) // (100)] including a plurality of light sources [e.g., (4)] arranged on a circuit element [e.g., (3)];
Disposing an opaque layer [e.g., (71 and/or 72)] at a surface of at least one selected from the group consisting of the inner glass panel and the outer glass panel along a perimeter region of the at least one selected from the group consisting of the inner glass panel and the outer glass panel [note Figures 1-7];
Forming a window panel [e.g., (300)] by laminating the inner glass panel to the outer glass panel with the lighting device disposed between the inner glass panel and the outer glass panel [note Figures 1-7];
Wherein the vehicular rear window assembly is configured to be disposed at a rear portion of a cabin of a vehicle [note Figure 7], and wherein, with the vehicular rear window assembly 2039844676.1disposed at the rear portion of the cabin of the vehicle, the inner glass panel of the window panel is toward the cabin of the vehicle and the outer glass panel of the window panel is exterior of the vehicle [note Figures 1-7];
Wherein the lighting device is configured to be electrically connected to a wiring harness of the vehicle when the vehicular rear window assembly is disposed at the rear portion of the cabin of the vehicle [note Figures 1-7 and Column 8, Lines 55-59]; and
Wherein the light sources [e.g., (4)], when electrically powered, emit light that is visible through at least one selected from the group consisting of the inner glass panel and the outer glass panel [note Figures 1-7].
With regards to Claim 29, Bauerle discloses disposing an inner polyvinyl butyral (PVB) interlayer [e.g., Figure 2’: layer underneath (30’)] at a side of the inner glass panel that opposes a side of the outer glass panel, and disposing an outer PVB interlayer [e.g., Figure 2’: layer above (30)] at the side of the outer glass panel that opposes the side of the inner glass panel, and disposing the circuit element (3) and the light sources (4) are disposed between the inner and outer PVB interlayers [note Figure 2’].
With regards to Claim 30, Bauerle discloses the opaque layer [e.g., (72)] being disposed at a side of the inner glass panel along the perimeter region of the window panel except at the position corresponding to the position of the lighting devices [e.g., (72’)] and disposed at a side of the outer glass panel along the perimeter region of the window panel at the position corresponding to the position of the lighting device [note Figures 1-7, as broadly interpreted whereby ‘at a side’ has been interpreted as nearby].
With regards to Claim 31, Bauerle discloses the opaque layer [e.g., (72)] being disposed at a side of the outer glass panel along the perimeter region of the window panel except at the position corresponding to the position of the lighting devices [e.g., (72’)] and disposed at a side of the inner glass panel along the perimeter region of the window panel at the position corresponding to the position of the lighting device [note Figures 1-7, as broadly interpreted whereby ‘at a side’ has been interpreted as nearby].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bauerle (U.S. Patent 9,925,915 B2) as applied to Claim 1 and 6, respectively above, and further in view of Snider (U.S. Patent 9,896,026 B2).
With regards to Claim 5, Bauerle discloses the claimed invention as cited above.  In addition, Bauerle discloses the lighting device being operable as an exterior illumination device of the vehicle, and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, and when the lighting device is electrically powered responsive to actuation of the user actuatable input, some of the light source emit light that passes through the outer glass panel of the window panel [note Figures 2 and 7], but does not specifically teach some of the light sources emitting white light that passes through the outer glass panel of the window panel and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle.
Snider teaches a lighting device being operable as an exterior illumination device of a vehicle [e.g., (22)], wherein some light sources [e.g., (22b)] emit white light that passes through a window assembly (15) and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle [Column 4, Lines 50-67].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting device of Bauerle to have incorporated some of the light sources to emit white light that passes through the outer glass panel of the window panel and that is directed at least in part downwardly so as to illuminate a rear portion of the vehicle, as taught in principle by Snider, in order to provide further functionality with white illumination for dark environments behind the vehicle.
With regards to Claim 7, Bauerle discloses the claimed invention as cited above.  In addition, Bauerle discloses an exterior lighting device [e.g., (102)] disposed between the inner glass panel and the outer glass panel at an upper corner region of the window panel [note Figures 2 and 7: (102) is in a relatively large upper corner region], wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, and when the exterior lighting device is electrically powered responsive to actuation of another user actuatable input, light sources of the exterior lighting device emit light that passes through the outer glass panel of the window panel [note Figures 2 and 7; Column 13, Lines 33-46], but does not specifically teach exterior lighting device emitting white light that passes through the outer glass panel of the window panel and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle.
Snider teaches an exterior lighting device of a vehicle [e.g., (22b)] emitting white light that passes through a window assembly (15) and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle [Column 4, Lines 50-67].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the exterior lighting device of Bauerle to have emitted white light that passes through the outer glass panel of the window panel and that is directed at least in part downwardly so as to illuminate a rear portion of the vehicle, as taught in principle by Snider, in order to provide further functionality with white illumination for dark environments behind the vehicle.
With regards to Claim 9, Bauerle discloses the claimed invention as cited above, but does not specifically teach an interior lighting device disposed between the inner glass panel and the outer glass panel, wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, and when the interior lighting device is electrically powered responsive to actuation of another user actuatable input, light sources of the interior lighting device emit white light that passes through the inner glass panel of the window panel to illuminate at least a portion of the cabin of the vehicle.
Snider teaches an interior lighting device disposed on a vehicular rear window assembly at the rear portion of the cabin of the vehicle, and when the interior lighting device is electrically powered responsive to actuation of an user actuatable input, light sources of the interior lighting device emit white light that passes through the inner glass panel of the window panel to illuminate at least a portion of the cabin of the vehicle [Column 9, Line 48 – Column 11, Line 64].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Bauerle to have incorporated an interior lighting device, such that the interior lighting device is electrically powered responsive to actuation of an user actuatable input to emit white light that passes through the inner glass panel of the window panel to illuminate at least a portion of the cabin of the vehicle, as taught in principle by Snider, in order to provide greater functionality via the interior lighting for passengers within dark environments of the cabin.
With regards to Claim 10, Bauerle in view of Snider discloses the claimed invention as cited above.  In addition, Bauerle teaches the lighting device [e.g., (102)] being disposed within the window panel at an upper region of the window panel [note Figure 7, as broadly interpreted with respect to upper region].
With regards to Claim 11, Bauerle in view of Snider discloses the claimed invention as cited above.  In addition, Bauerle teaches the lighting device [e.g., (102)] includes respective lighting devices disposed at upper corner regions of the window panel, which would obviously illuminate as modified by Snider respective side portions of the cabin of the vehicle [note Figure 7, as broadly interpreted with respect to upper corner regions].
With regards to Claim 12, Bauerle in view of Snider discloses the claimed invention as cited above.  In addition, Bauerle teaches the lighting device [e.g., (102)] being positioned along a perimeter region of the window panel [note Figure 7], wherein the window panel includes an opaque layer [e.g., (71-72)] at the perimeter region of the window panel, and wherein the opaque layer is disposed (i) at a side of the inner glass panel along the perimeter region of the window panel except at the position corresponding to the position of the lighting device [e.g., (72, 72’)] and (ii) at a side of the outer glass panel along the perimeter region of the window panel at the position corresponding to the position of the lighting device [e.g., (71)].
With regard to Claims 13-14, Bauerle discloses the claimed invention as cited above, but does not specifically teach the vehicular rear window assembly being configured to be disposed at a rear portion of a cabin of a pickup truck, wherein the vehicular rear window assembly includes a vehicular rear slider window assembly having a movable window panel and a frame portion having an upper rail and a lower rail, and wherein the window panel is fixed relative to the frame portion, and wherein the window panel includes an opening, and wherein the movable window panel is movable along the upper rail and the lower rail, and wherein the movable window panel is movable between a closed position, where the movable window panel is disposed at the opening, and an opened position, where the movable window panel is disposed at least partially along the window panel, and wherein the lighting device is disposed along an upper region of the window panel and above the opening.
Snider teaches a vehicular rear window assembly being configured to be disposed at a rear portion of a cabin of a pickup truck [note Figure 1], wherein the vehicular rear window assembly includes a vehicular rear slider window assembly having a movable window panel and a frame portion having an upper rail and a lower rail, and wherein the window panel is fixed relative to the frame portion, and wherein the window panel includes an opening, and wherein the movable window panel is movable along the upper rail and the lower rail, and wherein the movable window panel is movable between a closed position, where the movable window panel is disposed at the opening, and an opened position, where the movable window panel is disposed at least partially along the window panel, and wherein the lighting device is disposed along an upper region of the window panel and above the opening [Figures 2-30].
It would have been to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Bauerle to have been configured to be disposed at a rear portion of a cabin of a pickup truck, wherein the vehicular rear window assembly includes a vehicular rear slider window assembly having a movable window panel and a frame portion having an upper rail and a lower rail, and wherein the window panel is fixed relative to the frame portion, and wherein the window panel includes an opening, and wherein the movable window panel is movable along the upper rail and the lower rail, and wherein the movable window panel is movable between a closed position, where the movable window panel is disposed at the opening, and an opened position, where the movable window panel is disposed at least partially along the window panel, and wherein the lighting device is disposed along an upper region of the window panel and above the opening, as taught in principle by Snider.  Pickup trucks are one of many vehicle types established in the art and known to have vehicle lighting at the rear of a cabin with a movable window panel for access to the bed truck.
With regards to Claim 20, Bauerle discloses the claimed invention as cited above, but does not specifically teach a heater grid disposed at the window pane, and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the lighting device and the heater grid are electrically connected to the wiring harness of the vehicle via a common connector.
Snider teaches a heater grid disposed at the window pane, and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the lighting device and the heater grid are electrically connected to the wiring harness of the vehicle via a common connector [Column 4, Lines 27-49].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Bauerle to have incorporated a heater grid disposed at the window pane, and wherein, with the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, the lighting device and the heater grid are electrically connected to the wiring harness of the vehicle via a common connector, as taught in principle by Snider, since such heater grids are well-established within the art in removing unwanted condensation buildup on the window.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bauerle (U.S. Patent 9,925,915 B2).
With regards to Claim 8, Bauerle discloses indicating lighting devices [e.g., (102) and/or (103)] disposed between the inner glass panel and the outer glass panel at upper regions of the window panel, wherein, the vehicular rear window assembly disposed at the rear portion of the cabin of the vehicle, and when the indicating lighting devices are electrically powered responsive to actuation of a signal of the vehicle, light sources of the indicating lighting devices emit light that passes through the outer glass panel of the window panel to indicate actuation of the signal to a person viewing the vehicular rear window assembly from rearward of the vehicle [Figure 7; Column 8, Lines 28-33 and Column 13, Lines 33-46].
Bauerle does not specifically teach the indicating lighting devices being turn signal indicating lighting devices, such that when the turn signal indicating lighting devices are electrically powered responsive to actuation of a turn signal of the vehicle, light sources of the turn signal indicating lighting devices emit light through vehicular rear window assembly.
It would have been obvious to one ordinarily skilled in the art at the time of the invention to have modified the indicating lighting devices of Bauerle to have been turn signal indicating lighting devices, whereby the turn signal indicating lighting devices are electrically powered responsive to actuation of a turn signal of the vehicle.  Such an obvious configuration/functionality is well-known within the art with respect to vehicle turn signal lighting connected to a turn signal of the vehicle and illuminating a vehicle rear window.
Claims 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Vejbor Petr et al. (FR 2766432 A1) as applied to Claim 21 above, and further in view of Bauerle (U.S. Patent 9,925,915 B2).
With regards to Claim 23, Petr discloses the claimed invention as cited above, but does not specifically teach an outer polyvinyl butyral (PVB) interlayer is at a side of the outer glass panel that opposes a side of the inner glass panel, and wherein an inner PVB interlayer is at the side of the inner glass panel that opposes the side of the outer glass panel, and wherein the circuit element and the light sources are disposed between the inner and outer PVB interlayers.
Bauerle discloses an inner polyvinyl butyral (PVB) interlayer [e.g., Figure 2’: layer underneath (30’)] is at a side of the inner glass panel that opposes a side of the outer glass panel, and wherein an outer PVB interlayer [e.g., Figure 2’: layer above (30)] is at the side of the outer glass panel that opposes the side of the inner glass panel, and wherein the circuit element (3) and the light sources (4) are disposed between the inner and outer PVB interlayers [note Figure 2’].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Petr to have incorporated an outer polyvinyl butyral (PVB) interlayer at a side of the outer glass panel that opposes a side of the inner glass panel, and wherein an inner PVB interlayer is at the side of the inner glass panel that opposes the side of the outer glass panel, and wherein the circuit element and the light sources are disposed between the inner and outer PVB interlayers, as taught in principle by Bauerle, in order to improve insulation and/or heat transfer to promote safety of the components.
With regards to Claim 26, Petr discloses the claimed invention as cited above, but does not specifically teach the window panel including an opaque layer at a perimeter region of the window panel, and wherein the lighting device is positioned within the window panel at a position of the window panel that is at least partially devoid of the opaque layer.
Bauerle discloses a window panel including an opaque layer [e.g., (71) and/or (72)] at a perimeter region of the window panel [note Figure 7], and wherein a lighting device (4) is positioned within the window panel at a position of the window panel that is at least partially devoid of the opaque layer [e.g., (72’)].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Petr to have incorporated an opaque layer at a perimeter region of the window panel, wherein the lighting device is positioned within the window panel at a position of the window panel that is at least partially devoid of the opaque layer, as taught in principle by Bauerle, to improve contrast and visibility of the lighting device as desired.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Vejbor Petr et al. (FR 2766432 A1) as applied to Claim 21 above, and further in view of Snider (U.S. Patent 9,896,026 B2).
With regards to Claim 25, Petr discloses the claimed invention as cited above, but does not specifically teach the vehicular rear window assembly being configured to be disposed at a rear portion of a cabin of a pickup truck.
Snider teaches a vehicular rear window assembly being configured to be disposed at a rear portion of a cabin of a pickup truck [note Figure 1].
It would have been to one ordinarily skilled in the art at the time of invention to have modified the vehicular rear window assembly of Bauerle to have been configured to be disposed at a rear portion of a cabin of a pickup truck, as taught in principle by Snider.  Pickup trucks are one of many vehicle types established in the art and known to have vehicle lighting at the rear of a cabin of the vehicle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 9,845,047 B1 to Salter et al. that teaches a rear window assembly with illumination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Wednesday, September 21, 2022

/Jason M Han/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.dictionary.com/browse/micro